Case 3:20-cv-00211-MMA-DEB Document 23 Filed 06/15/21 PageID.825 Page 1 of 1




  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 SAFECO INSURANCE COMPANY                    Case No. 20cv211-MMA-AHG
    OF AMERICA, a New Hampshire
 12 corporation,
                                                ORDER GRANTING JOINT
 13               Plaintiff,                    MOTION TO DISMISS ENTIRE
                                                ACTION WITH PREJUDICE
 14        v.
                                                [Doc. No. 22]
 15 LARRY NELSON, et al.,
 16               Defendants.
 17
 18        Pursuant to Federal Rules of Civil procedure Rule 41(a), Plaintiff Safeco
 19 Insurance Company of America and Defendants Larry Nelson and Sylena Sanders
 20 (collectively, the “Parties”) filed a Joint Motion to Dismiss the Entire Action With
 21 Prejudice (the “Joint Motion”). Upon due consideration, the Court GRANTS the
 22 Joint Motion and DISMISSES Plaintiff’s Complaint with prejudice. Each Party
 23 will bear their own attorneys’ fees and costs. The Court DIRECTS the Clerk to
 24 close the case.
 25        IT IS SO ORDERED.
 26 DATE: June 14, 2021                    ___________________________________
 27
                                           HON. MICHAEL M. ANELLO
                                           United States District Judge
 28

                                              -1-                  Case No. 20cv211-MMA-AHG
      W
